DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The Preliminary Amendment, filed May 29, 2020, has been received and made of record.  The specification, the abstract, and claims 3, 4, 7, 9 and 12-16 have been amended, claim 11 has been cancelled, and claim 21 has been newly added.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of patent application numbers 201711309674.X and 201721732136.7, filed in China on December 11, 2017, have been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on May 29, 2020, and the IDS submitted on September 22, 2020, and the IDS submitted on February 4, 2021, and the IDS submitted on September 1, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10 and 12-15, claim 1, from which claims 2-10 and 12-15 depend and inherit all limitations therefrom, recites the limitation "the first lens" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  In view of this, one would not be put on fair notice regarding the metes and bounds of the claims. An instance of “the first lens” is also found in the last lines of claims 3 and 5.  The claims are therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16-20, claim 16, from which claims 17-20 depend and inherit all limitations therefrom, recites the limitation "the first lens" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  In view of this, one would not be put on fair notice regarding the metes and bounds of the claims.  The claims are therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, 13, 14 and 16-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2011/0097072 to Gottwald et al. (hereinafter “Gottwald”).
	Regarding claim 1, Gottwald teaches a camera assembly, comprising a lens frame (e.g., fig. 1, element 17; [0019]) having a mounting cavity (e.g., fig. 1), a plurality of first lenses arranged at intervals in the mounting cavity (e.g., fig. 1, at least elements 15, 19 and 24; [0019]), and a periphery of each first lens being connected with an inner circumferential wall of the mounting cavity (e.g., fig. 1), and a protection lens (e.g., fig. 1, element 6; [0016]) arranged at an outer side of the lens frame and spaced apart from the lens frame (e.g., fig. 1), one side surface of an inner surface and an outer surface of the protection lens being provided with a first protruding part (e.g., fig. 1, element 6, center part of surface 10) or a first recessed part, and the first protruding part or the first recessed part being opposite to the first lens (e.g., fig. 1). 
Regarding claim 3, Gottwald teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein a central axis of the first protruding part or the first recessed part coincides with an optical axis of the first lens (e.g., fig. 1). 
Regarding claim 4, Gottwald teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the other side surface of the inner surface and the outer surface of the protection lens is provided with a second protruding part or a second recessed part (e.g., fig. 1, element 6, center part of surface 11), and the second protruding part or the second recessed part is opposite to the first lens (e.g., fig. 1). 
Regarding claim 5, Gottwald teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 4, supra) including teaching wherein a central axis of the second protruding part or the second recessed part coincides with an optical axis of the first lens (e.g., fig. 1).
Regarding claim 7, Gottwald teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the camera assembly further comprising a decoration member (e.g., fig. 1, element 2; [0016]), wherein the decoration member comprises a support part (e.g., fig. 1, a part of indicator 9 touching lens 6) provided with a through transmission hole (e.g., fig. 1, hole associated with lens 6), the protection lens being arranged on the support part (e.g., fig. 1), and the first protruding part or the first recessed part being opposite to the transmission hole (e.g., fig. 1), and a decoration part connected with the support part and surrounding a periphery of the protection lens (e.g., fig. 1, a part of indicator 9 not touching lens 6).
Regarding claim 8, Gottwald teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 7, supra) including teaching wherein an outer surface of the protection lens is lower than or flush with an outer end face of the decoration part (e.g., fig. 1; the Examiner notes that the claim does not recite which portion of the outer end face from which a comparative state to measure is made or required). 
Regarding claim 13, Gottwald teaches all of the limitations of claim 13 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein a part of the inner surface of the protection lens is recessed in a direction running away from a center of the lens frame to form the first recessed part (e.g., fig. 1, surface 11). 
Regarding claim 14, Gottwald teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein a part of the outer surface of the protection lens protrudes in a direction running away from a center of the lens frame to form the first protruding part (e.g., fig. 1, surface 10).  
Regarding claim 16, Gottwald teaches an electronic device, comprising a housing assembly (e.g., fig. 1, at least element 2; [0019]) provided with a mounting hole (e.g., fig. 1), and a camera assembly arranged in the mounting hole the camera assembly comprising a lens frame (e.g., fig. 1, element 17; [0019]) having a mounting cavity (e.g., fig. 1), a plurality of first lenses arranged at intervals in the mounting cavity (e.g., fig. 1, at least elements 15, 19 and 24; [0019]), and a periphery of each first lens being connected with an inner circumferential wall of the mounting cavity (e.g., fig. 1), 
and a protection lens (e.g., fig. 1, element 6; [0016]) arranged at an outer side of the lens frame and spaced apart from the lens frame (e.g., fig. 1), one side surface of an inner surface and an outer surface of the protection lens being provided with a first protruding part (e.g., fig. 1, element 6, center part of surface 10) or a first recessed part opposite to the first lens (e.g., fig. 1).	Regarding claim 17, Gottwald teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection of claim 16, supra) including teaching wherein the camera assembly is a front camera assembly of the electronic device (e.g., fig. 1, [0015]; the Examiner notes that the claim is not found to provide any reference or basis on which to anchor a front direction, therefore, any current direction can be interpreted as being a front direction). 
Regarding claim 18, Gottwald teaches all of the limitations of claim 18 (see the 35 U.S.C. 102 rejection of claim 17, supra) including teaching wherein the housing assembly comprises a cover plate (e.g., fig. 1, element 2), and the protection lens is integrated with the cover plate (e.g., fig. 1). 
Regarding claim 19, Gottwald teaches all of the limitations of claim 19 (see the 35 U.S.C. 102 rejection of claim 16, supra) including teaching wherein the camera assembly is a rear camera assembly of the electronic device (e.g., fig. 1, [0015]; the Examiner notes that the claim is not found to provide any reference or basis on which to anchor a rear direction, therefore, any current direction can be interpreted as being a rear direction). 
Regarding claim 20, Gottwald teaches all of the limitations of claim 20 (see the 35 U.S.C. 102 rejection of claim 19, supra) including teaching wherein the housing assembly comprises a rear cover provided with a through hole (e.g., fig. 1, element 2 has through hole), and the protection lens is opposite to the through hole (e.g., fig. 1; Examiner notes that the claim is not found to provide any reference or basis on which to anchor an opposite direction, therefore, any current direction can be interpreted as being an opposite direction). 	Regarding claim 21, Gottwald teaches a camera assembly, comprising: a lens frame (e.g., fig. 1, element 17; [0019]) defining a mounting cavity therein (e.g., fig. 1), a plurality of first lenses arranged in the mounting cavity and spaced apart from one another (e.g., fig. 1, at least elements 15, 19 and 24; [0019]), and each first lens having a periphery connected with an inner circumferential wall of the mounting cavity (e.g., fig. 1), and a protection lens (e.g., fig. 1, element 6; [0016]) arranged outside the lens frame, spaced apart from the lens frame (e.g., fig. 1), and opposite to the plurality of first lenses in the lens frame, wherein one of an inner surface or an outer surface of the protection lens is provided with a first protruding part (e.g., fig. 1, element 6, center part of surface 10) or a first recessed part (e.g., fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald in view of U.S. Patent Publication No. 2012/0075519 to Blasch.
Regarding claim 2, Gottwald teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the one side surface of the protection lens is etched to form the first protruding part or the first recessed part. 
Nevertheless, etching is one of many well-known ways to produce lenses.  For example, Brasch teaches lenses can be produced by etching, casting, etc. ([0131]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have produced the protection lens as taught by Gottwald via etching as taught by Brasch in order to provide an express means for producing a lens for use in directing light to a desired location.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The Examiner notes that the disclosure has not been found to teach any new form of etching of a lens.
Regarding claim 6, Gottwald teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 4, supra) except for being found by the Examiner to expressly disclose wherein the other side surface of the protection lens is etched to form the second protruding part or the second recessed part. 
Nevertheless, etching is one of many well-known ways to produce lenses.  For example, Brasch teaches lenses can be produced by etching, casting, etc. ([0131]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have produced the protection lens as taught by Gottwald via etching as taught by Brasch in order to provide an express means for producing a lens for use in directing light to a desired location.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The Examiner notes that the disclosure has not been found to teach any new form of etching of a lens.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gottwald in view of U.S. Patent Publication No. 2021/0274029 to Lin et al. (hereinafter “Lin”).
Regarding claim 9, Gottwald teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose wherein a light-shielding layer is provided between at least one pair of adjacent first lenses in the plurality of first lenses, and arranged on the inner circumferential wall of the mounting cavity.
Nevertheless, Lin teaches a light-shielding layer being provided between at least one pair of adjacent first lenses in a plurality of first lenses, and arranged on an inner circumferential wall of a mounting cavity (e.g., fig. 4a).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a light shielding layer as taught by Lin with the camera assembly as taught by Gottwald in order to reduce the possibility of causing flare or ghost when employed in combination with an image pickup device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gottwald and Lin in view of U.S. Patent Publication No. 2010/0208060 to Kobayashi et al. (hereinafter “Kobayashi”).
Regarding claim 9, Gottwald and Lin teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 10, supra) including teaching wherein a surface of the light-shielding layer is facing towards an interior of the mounting cavity (‘029 – e.g., fig 4a).  However, although Lin teaches achieving a light shielding effect by forming a structure similar to frosted glass (‘029 – [0074]), neither Gottwald nor Lin have  been found by the Examiner to expressly disclose wherein a surface of the light-shielding layer facing towards an interior of the mounting cavity is configured as a frosted surface.
Nevertheless, Kobayashi teaches inner walls of a cavity being configured as a frosted surface (e.g., [0048]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed a frosted surface as taught by Kobayashi with the camera assembly as taught by Gottwald and Lin in order to provide a specific surface texture to further improve reducing the possibility of causing flare or ghost when employed in combination with an image pickup device.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald and Lin in view of U.S. Patent Publication No. 2009/0295949 to Ojala.
Regarding claim 12, Gottwald teaches all of the limitations of claim 12 (see the 35 U.S.C. 102 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein a part of the inner surface of the protection lens protrudes in a direction approaching a center of the lens frame to form the first protruding part. 
Nevertheless, creating a desired optical result by the varied uses of conventionally shaped lenses, biconvex, biconcave, plane-convex, plane-concave, concave-convex, biplane, etc., are well-known in the imaging arts.  For example, Ojala teaches examples of a lens having a part of an outer surface of a lens being recessed in a direction approaching a center of the lens to form a first recessed part (e.g., fig. 2a, example Bx).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a lens shape as taught by Ojala with the camera assembly as taught by Gottwald in order to achieve a desired optical result based on the lens-shape combinations employed.
Regarding claim 15, Gottwald teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein a part of the outer surface of the protection lens is recessed in a direction approaching a center of the lens frame to form the first recessed part. 
Nevertheless, creating a desired optical result by the varied uses of conventionally shaped lenses, biconvex, biconcave, plane-convex, plane-concave, concave-convex, biplane, etc., are well-known in the imaging arts.  For example, Ojala teaches examples of a lens having a part of an outer surface of a lens being recessed in a direction approaching a center of the lens to form a first recessed part (e.g., fig. 2a, example Bx).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a lens shape as taught by Ojala with the camera assembly as taught by Gottwald in order to achieve a desired optical result based on the lens-shape combinations employed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2013/0100324 to Ogino et al. teaches lenses created by etching.
U.S. Patent Publication No. 2007/0165301 to Chen teaches a number of conventional lens shapes and structures with various optical attributes.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697